 1                                                    HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
     PORT OF RIDGEFIELD, a Washington
 9   municipal corporation                            Case No. 3:14-cv-6024- RBL
10                                Plaintiff,          ORDER DENYING THE PORT OF
                                                      RIDGEFIELD’S MOTION FOR
11          v.                                        RECONSIDERATION
12   UNION PACIFIC RAILROAD COMPANY, a
     Delaware corporation,
13
                                  Defendant.
14

15
            THIS MATTER is before the Court on to Plaintiff and Counter-Defendant Port of
16
     Ridgefield’s Motion for Reconsideration (Dkt. 172) of the Court’s Findings of Fact and
17
     Conclusions of Law (Dkt. 170) and Judgment (Dkt. 171) following the bench trial occurring
18
     in this litigation from November 26 to December 19, 2018.
19

20          The Court has considered the testimony and evidence admitted at trial, the pleadings

21   and files in this litigation, the Port’s Motion and supporting Declaration (Dkt. 173), and

22   Defendant and Counter-Claimant Union Pacific Railroad’s Response to the Port’s Motion for

23   Reconsideration, filed herewith,

24          Accordingly, IT IS HEREBY ORDERED that the Port’s Motion is DENIED.
25
            The Port’s Motion does not assert new facts or new law, and fails to demonstrate
26
     “manifest error” required for reconsideration under Local Civil Rule 7(h) or alternation or

     ORDER DENYING THE PORT OF RIDGEFIELD’S MOTION
     FOR RECONSIDERATION
     (Case No. 3:14-cv-6024- RBL) – 1
 1   amendment of a judgment under Federal Rule of Civil Procedure 59(e), upon which the
 2   Motion relies. Instead, the Port’s Motion seeks to re-litigate issues addressed at trial, and asks
 3   the Court to rethink its findings and adopt a different interpretation of the record, which are
 4   not appropriate on reconsideration. Rodgers v. Berryhill, No. C17-5476-JPD, 2018 WL
 5   513633, at *1 (W.D. Wash. Jan. 23, 2018) (citing Carroll v. Nakatani, 342 F.3d 934, 945 (9th
 6   Cir. 2003) and Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 582 (D.
 7   Ariz. 2003)); Brewster v. Wachovia Mort., No. 11-CV-5597 RBL, 2012 WL 2456680, at *1
 8   (W.D. Wash. June 27, 2012), affirmed, 699 Fed.Appx. 705 (9th Cir. 2017).
 9
            The Port’s claim that it was “manifest error” for the Court to conclude that Union
10
     Pacific must pay Ecology $2,264,037 and that those funds should, instead, be diverted to the
11
     Port ignores the evidence at trial and misconstrues this Court’s findings and conclusions,
12
     including the Court’s conclusion that “the Port cannot recover from Union Pacific in this
13
     MTCA contribution action” (Dkt. 170 at 33:7–34:5), and the Court’s judgment that “Union
14
     Pacific has no liability to the Port for any remedial action costs that Plaintiff has incurred, or
15
     will incur, at the Site,” (Dkt. 170 at 34:3–5, Dkt. 171).
16
            The Court carefully considered the testimony and exhibits admitted into evidence
17
     during the lengthy and comprehensive trial of this matter. The Port’s Motion demonstrates no
18
     manifest error in the Court’s Findings of Fact and Conclusions of Law and Judgment.
19
     Accordingly, the Port’s Motion is DENIED.
20
            SO ORDERED.
21
            Dated this 11th day of March, 2019.
22

23

24
                                                   A
                                                   Ronald B. Leighton
                                                   United States District Judge
25

26


     ORDER DENYING THE PORT OF RIDGEFIELD’S MOTION
     FOR RECONSIDERATION
     (Case No. 3:14-cv-6024- RBL) – 2
